DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-9, 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang U.S. Patent Number 11,158,311 B1 (hereinafter Zhang).

As per claims 1, 8, 15, Zhang discloses a computer-implemented method comprising: 
receiving user input comprising user generated text (see receiving textual conversation from a user on column 6 line 20-25 and see receiving user expression step 205 on column 18 line 25-27 and Figure 2 and see text messaging context received 705 on column 25 line 58-62 and Figure 7); 
rating the received user input based on characteristics identified in the received user input (see step 210 tokenizing the user terms and step 215, 220 assign each term with an importance score based on attributes on column 18 line 25-30 and Figure 2 and see step 710 tokenizing the text and step 720 performing linguistic analysis to assign numerical value to terms step 730 on column 25 line 60-column 26 line 3 and Figure 7); 
determining a thinking pattern based on the rated user input (see determining user have an intention on column 6 line 48-57 and see determining words indicating intention and likelihood score 225 on column 18 line 29-35 and Figure 2 and see step 760 determining user intentions and likelihood of user being interested on column 26 line 4-7 and Figure 7); and 
generating a chat bot interface that facilitates ideation based on the determined thinking pattern (see producing a response based on user intention threshold on column 7 line 49-57 and see generating a conversational response based on user intention on column 8 line 1-7, and see step 240 displaying a response if the relevance score is above a threshold on column 8 line 35-40 and Figure 2 and see display interface step 770 to display content based on intention on column 26 line 7-10 and Figure 7).

As per claims 2, 9, 16, Zhang discloses the computer-implemented method of claim 1, wherein rating the received user input based on characteristics identified in the received user input comprises: splitting the user generated text according to one or more sentences (see user expressions are first broken into sentences on column 4 line 25-27); and generating a sentence score for a first sentence of the one or more sentences comprising a rating for each characteristic identified in the first sentence (see each component of a sentence is tokenized into components and adds attributes on column 4 line 30-35 and see sentences are given an overall score such as sentences 420 and 410 given scores 440 and 450 respectively on column 20 line 53-62).

As per claims 7, 14, Zhang discloses the computer-implemented method of claim 2, further comprising: changing weight values associated with each identified characteristic according to an associated phase of discussion (see changing weight values on the words in a sentence on column 24 line 25-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang U.S. Patent Number 11,158,311 B1 (hereinafter Zhang), and further in view of Goulikar et al. U.S. Patent Application Publication Number 2019/0102375 A1 (hereinafter Goulikar).

As per claims 3, 10, 17, Zhang discloses the computer-implemented method of claim 2, further comprising: generating a sentence score for a second sentence of the one or more sentences (see sentences are given an overall score such as sentences 420 and 410 given scores 440 and 450 respectively on column 20 line 53-62) comprising (see each component of a sentence is tokenized into components and adds attributes on column 4 line 30-35) a rating for each characteristic identified in the second sentence (see characteristic rating such as hungry assigned value of 0.9 on a 0 to 1 scale on column 9 line 20-35). 
Zhang do not disclose expressly: generating a similarity score for the second sentence to the first sentence based on shared characteristics of the first sentence and the second sentence.
Goulikar teaches: generating a similarity score for the second sentence to the first sentence based on shared characteristics of the first sentence and the second sentence (see computing a similarity score between two sentences using context match on page 6 section [0051] and page 2 section [0011]).
Zhang and Goulikar are analogous art because they are from the same field of endeavor, text semantic analytical systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to generate a similarity score between sentences.  The motivation for doing so would have been to extract meaning from all the sentences to weight the intention properly.  Therefore, it would have been obvious to combine Zhang and Goulikar for the benefit to generating a similarity score for the sentences to obtain the invention as specified in claims 3, 10, 17.

Allowable Subject Matter
Claims 4-6, 11-13, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Remy et al. U.S. Patent Application Publication Number 2009/0292698 A1.  Identify relevant text in a sentence and assign scores in a matrix (see Abstract).
Zhang U.S. Patent Number 9,367,608 B1.  Assigning semantic attributes to words in a sentence based on relevance score (see paragraph 147).
Zorzin U.S. Patent Application Publication Number 2016/0357731 A1.  Automatically detecting meaning patterns in a text using plurality of input words (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451